Citation Nr: 0330155	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  96-41 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for insulin-dependent 
diabetes.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic sinusitis with headaches.

3.  Entitlement to a compensable rating for left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  
Specifically, the varicocele claim is on appeal from a June 
1996 rating decision, the sinusitis claim is on appeal from a 
February 2000 rating decision, and the current diabetes claim 
is on appeal from a March 2001 rating decision.

The veteran's diabetes claim was previously denied by the 
Board as not well grounded in a January 2000 decision, and it 
is noted that the RO adjudicated the current claim on the 
basis of whether new and material evidence had been received.  
However, section 7(b) of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), provides 
that cases denied as not well grounded which became final 
during the period beginning July 14, 1999, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion, provided that such a request or 
motion is received not later than two years after the 
November 9, 2000, effective date of the enactment of the 
VCAA.  (Emphasis added).  Since the claim was denied as not 
well grounded in January 2000 and a new claim was received 
from the veteran on this issue prior to November 9, 2002, the 
Board concludes that new and material evidence is not 
required, and that it will address the merits of the 
underlying claim of service connection.  Further, for the 
reasons stated in the REMAND section of this decision, 
additional development is required with respect to this 
claim.  Similarly, for the reasons stated below, the Board 
finds that new and material evidence has been received with 
respect to the sinusitis claim, but that additional 
development is required regarding the merits of the 
underlying claim of service connection.

The veteran provided testimony at a personal hearing before 
the undersigned in March 2003, a transcript of which is of 
record.

The Board further notes that the varicocele claim was 
previously before the Board in February 1999 and January 
2000, at which time it was remanded for additional 
development, to include a VA medical examination.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the remand directives, and that a 
new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that veteran had 
also perfected an appeal on the issues of entitlement to 
service connection for a low back disorder and residuals of a 
right ankle injury.  However, service connection was 
established for both disabilities by a May 2000 rating 
decision.  In view of the foregoing, these issues have been 
resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Finally, the Board notes that the veteran indicated at his 
March 2003 hearing that he has developed pain in his other 
(right) testicle as a result of the service-connected left 
varicocele.  As such, the Board is of the opinion that a 
claim of secondary service connection has been raised by the 
record.  Since this matter has not been adjudicated below, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  Service connection was originally denied for sinusitis 
with headaches by a June 1987 decision.  The veteran was 
informed of this decision by correspondence dated in July 
1987, and he did not appeal.

3.  The June 1987 denial of service connection for sinusitis 
with headaches was subsequently confirmed by a September 1991 
rating decision.  The veteran was informed of this decision 
by correspondence dated in October 1991, and he did not 
appeal.

4.  A June 1996 rating decision determined, among other 
things, that new and material evidence had not been received 
to reopen the claim of service connection for chronic 
sinusitis with headaches.  The veteran was informed of this 
decision, and while he appealed other issues, he did not 
appeal his sinusitis claim.

5.  The additional evidence submitted to reopen the veteran's 
claim of service connection for chronic sinusitis with severe 
headache bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran's left varicocele is 
manifest by renal dysfunction or urine leakage requiring the 
use of absorbent materials.  While there is evidence of 
obstructed voiding and urine frequency, the preponderance of 
the competent medical evidence reflects that these problems 
are due to medical conditions other than the service-
connected left varicocele.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision, to the extent it found 
that new and material evidence had not been received to 
reopen a claim of service connection for chronic sinusitis 
with headaches, is final.  38 U.S.C.A. § 7105(c) (West 1991) 
(38 U.S.C.A. § 7105(c) (West 2002)); 38 C.F.R. § 20.1103 
(1995) (38 C.F.R. § 20.1103 (2002)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for chronic 
sinusitis with headaches, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The criteria for a compensable rating for the service-
connected left varicocele are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.10, 4.31, 4.115a, 4.115b, Diagnostic Code 7529 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that the VCAA, which became law 
on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002), or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  
VA has issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his sinusitis and 
varicocele claims by various documents including the 
respective rating decisions in June 1996 and February 2000, 
the respective Statements of the Case (SOCs) in July 1996 and 
May 2000, as well as the multiple Supplemental Statements of 
the Case (SSOCs).  In essence, these documents informed the 
veteran of the standard for new and material evidence under 
38 C.F.R. § 3.156(a), as well as the applicable criteria for 
a higher disability rating for the left varicocele.  
Moreover, by correspondence dated in February 2000 and 
February 2003, the RO requested, in part, that he identify 
any pertinent evidence with respect to his left varicocele 
claim, and indicated that VA would obtain any such records he 
identified.  Further, the applicability of the VCAA was 
addressed at the March 2003 hearing, at which he was provided 
with a document summarizing the pertinent notice and 
development provisions of the VCAA.  The veteran acknowledged 
receipt of this document in a March 2003 statement, reported 
that he had provided all documentation and supporting 
evidence with respect to his appeal, and requested that the 
Board proceed with adjudication of his case.  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claims, what information and evidence he was responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the veteran was accorded an 
examination in relation to his varicocele claim in February 
2000, and he has not indicated that the disability has 
increased in severity since this examination.  See 38 C.F.R. 
§ 3.327(a) (reexaminations will be required where evidence 
indicates that there has been a material change in 
disability); see also VAOPGCPREC 11-95 (the duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted).  With respect to the sinusitis 
claim, the Board notes that, under VA regulations, claimants 
are not entitled to an examination with respect to new and 
material evidence claims.  38 C.F.R. § 3.159(c); see also 66 
Fed. Reg. 45,620, 45,628 (August 29, 2001).  Further, it does 
not appear that the veteran has identified any pertinent 
evidence with respect to either his varicocele or sinusitis 
claim that has not been obtained or requested by the RO.  As 
already stated, he reported in his March 2003 statement that 
that he had provided all documentation and supporting 
evidence with respect to his appeal, and requested that the 
Board proceed with adjudication of his case.  Moreover, he 
had the opportunity to present testimony in support of his 
claims at the March 2003 hearing.  Thus, the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

I.  Sinusitis

Background.  Service connection was originally denied for 
sinusitis with headaches by a June 1987 decision.  The 
veteran was informed of this decision by correspondence dated 
in July 1987, and he did not appeal.  Thereafter, the denial 
of service connection for sinusitis with headaches was 
confirmed by a September 1991 rating decision, and a June 
1996 rating decision found that new and material evidence had 
not been received to reopen the claim.  The veteran was 
informed of both decisions by correspondence dated in October 
1991 and June 1996, respectively.  No Notice of Disagreement 
was received with respect to the September 1991 rating 
decision.  Further, even though the veteran appealed other 
issues adjudicated by the June 1996 rating decision, he did 
not appeal his sinusitis claim.

The evidence of record at the time of the prior decisions 
includes the veteran's service medical records, various 
statements from the veteran, and post-service medical records 
which cover a period from 1975 to 1991.

The veteran's service medical records reflect that his 
sinuses were clinically evaluated as normal on his November 
1970 enlistment examination.  Further, on his concurrent 
Report of Medical History, he indicated that he had not 
experienced frequent or severe headache, nor chronic or 
frequent colds, nor sinusitis.  However, the service medical 
records reflect that he was subsequently treated on multiple 
occasions during active service for complaints of cold-like 
symptoms such as headaches, sore throat, and congestion, and 
show findings of upper respiratory infections and hay fever.  
This includes records dated in April 1971, May 1971, June 
1971, July 1971, September 1971, January 1972, February 1972, 
April 1972, June 1972, September 1972, February 1973, and 
March 1973.  Nevertheless, his sinuses continued to be 
clinically evaluated as normal on separation examinations 
conducted in March 1972 and August 1973.  Moreover, he 
indicated on a July 1973 Report of Medical History that he 
had not experienced frequent or severe headache, nor 
sinusitis.  Granted, he did indicate that he had experienced 
chronic or frequent colds, but the physician's comment 
section indicated that these were not serious and were common 
colds.

The post-service medical records include reports of VA 
hospitalization dated in February 1975, October to November 
1981, and February 1983, which contain no pertinent findings 
indicative of chronic sinusitis.  

In a May 1987 statement, the veteran claimed entitlement to 
service connection for headaches, and reported that he was 
first treated for this disability in 1971 or 1972, while on 
active duty.  An April to May 1987 VA hospitalization report 
was subsequently added to the record which reflects that he 
was admitted with complaints of pain in the right side of his 
face associated with nasal congestion, and that he reported 
feverishness and chills of approximately 3 weeks duration.  
It was noted that a December 1986 paranasal sinus X-ray was 
consistent with sinusitis.  Discharge diagnoses included 
chronic sinusitis with severe headache.

Thereafter, the June 1987 rating decision denied service 
connection for chronic sinusitis with severe headache.  Among 
other things, this decision noted that the service medical 
records did not establish the veteran was treated for chronic 
sinusitis while on active duty, that he was treated on 
several occasions for upper respiratory infections, that he 
was noted one time to have severe headaches associated with 
the upper respiratory infection, and that the hospitalization 
report stated that sinusitis was noted to be diagnosed during 
December 1986.  Based on the foregoing, it was concluded that 
there was no reasonable basis to assume the now diagnosed 
chronic sinusitis with headaches was related to the upper 
respiratory infections which were considered to be acute 
while the veteran was on active duty.

A June 1987 private medical statement was subsequently added 
to the file from G. H. N., M.D. (hereinafter, "Dr. N"), who 
noted that the veteran was followed from April to May 1978 
for persistent sinusitis, and that he underwent sinus 
drainage.  It was further noted that he was last seen in June 
1978 with a normal examination.

Also added to the file were private medical records dated in 
June 1979 which note that the veteran was treated for 
complaints of sinus swelling, blurred vision, headache, and 
fever.  

VA outpatient treatment records dated in September 1990 note 
that the veteran complained of sinus problems.  Subsequent 
records dated in 1991 reflect that he received neurologic 
treatment for complaints of facial pain.

On a VA Form 21-526, Application for Compensation or Pension, 
the veteran indicated that he was treated for a sinus 
condition in 1971 while on active duty, and that a VA 
clinician had informed him that he had a nerve problem, not 
sinus, and that the treatment had been wrong all this time.

The September 1991 rating decision, among other things, 
confirmed the denial of service connection for sinusitis, 
finding that it was neither incurred in or aggravated by the 
veteran's military service.

Following the September 1991 rating decision, additional 
private medical records were added to the file dated in 1979, 
as were additional VA outpatient treatment records dated in 
1991.  However, these records primarily reflect treatment for 
the veteran's diabetes, and do not appear to contain any 
pertinent findings regarding his sinusitis.

At a December 1991 VA medical examination, the veteran 
complained, in part, of a sinus nerve condition that he 
indicated began in 1973.  Diagnoses following examination 
appear to include history of allergic sinusitis.

As mentioned above, the June 1996 rating decision found, in 
part, that new and material evidence had not been received to 
reopen the claim of service connection for sinusitis.

The evidence added to the file since the June 1996 rating 
decision includes additional statements from the veteran, lay 
statements in support of his claim, post-service medical 
records dated from 1977 to 2003 (some of which are 
duplicative), and the veteran's testimony at his March 2003 
hearing.

In his statements and hearing testimony, the veteran 
essentially contends that he has had chronic sinus problems, 
to include headaches, since active service.  At his hearing, 
it was noted that he frequently went on sick call for sore 
throats and runny/stuffy nose, and that he was given 
decongestants at that time for these problems.  He also 
testified that he was treated by Dr. N following service, 
that Dr. N was the one who first diagnosed him with 
sinusitis, and that this occurred sometime between 1973 to 
1976.  However, he indicated that Dr. N was now deceased.  
Further, he indicated current treatment for sinusitis at the 
VA Medical Center (VAMC), and described his current 
symptomatology.

Also added to the record are lay statements dated in 
September 2000 from the veteran's sister, aunt, and P.D.  In 
essence, all of these individuals assert that the veteran had 
chronic sinus problems since his release from active service.

The additional medical records added to the file reflect, in 
part, that the veteran has been treated on various occasions 
over many years for sinus problems.  However, no competent 
medical opinion is of record which relates the etiology of 
his sinusitis to his period of active duty, to include his 
treatment for cold-like symptoms therein.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that the regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) which states 
that nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,628-45,629 (August 29, 2001).  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for chronic 
sinusitis with headaches.

Here, the evidence added to the record includes the veteran's 
hearing testimony in which he indicates continuity of 
symptomatology regarding his sinusitis and headaches.  The 
Board is of the opinion that this testimony does tend to 
provide a "more complete picture" of the circumstances 
surrounding the origin of this disability.  Hodge at 1363.  
Moreover, the additional evidence includes the September 2000 
lay statements which attest to the fact that the veteran has 
had chronic sinus problems since his discharge from active 
duty.  The Board is of the opinion that these lay statements 
tend to support a finding that such a disability was incurred 
during service, which addresses the basis for the original 
denial.  The evidence submitted to reopen a claim is presumed 
to be true for the purpose of determining whether new and 
material evidence has been submitted, without regard to other 
evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Inasmuch as no such evidence was of record at the time of the 
last prior denial, the Board finds that the veteran's hearing 
testimony and the September 2000 lay statements bear directly 
and substantially upon the specific matter under 
consideration, are not cumulative or redundant, and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Therefore, new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been received.  
The Board must now address the merits of the underlying claim 
of service connection.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, 
nor any of the individuals who submitted the September 2000 
lay statements, has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu, supra.  Consequently, their 
contentions cannot constitute competent medical evidence.  As 
such, while they are competent to relate the veteran's 
visible symptomatology, they are not competent to diagnose an 
underlying medical condition nor provide a competent medical 
opinion as to the etiology thereof.

The Board acknowledges that the service medical records do 
reflect treatment for cold-like symptoms on multiple 
occasions, and that the veteran has alleged continuity of 
symptomatology since service.  Nevertheless, a thorough 
review of the record does not show any competent medical 
opinion which addresses the etiology of the veteran's 
diagnosed chronic sinusitis with headaches.  Therefore, in 
the circumstances of this case, the Board concludes that 
comprehensive examination would materially assist in 
resolving this case.  Accordingly, a remand is required.

II.  Left Varicocele

Background.  The veteran's service medical records reflect 
that he was treated for complaints of left varicocele 
beginning in March 1971.  Service connection was subsequently 
established for this disability by a March 1975 rating 
decision, which assigned a noncompensable (zero percent) 
rating effective February 6, 1975.

In February 2000, the veteran underwent a VA medical 
examination in conjunction with his current increased rating 
claim.  At this examination, the veteran reported that he 
sometimes felt weak, had no change in weight, urinated three 
times during the day and three times during the night, had 
occasional hesitancy, no dysuria, occasional incontinence, 
and that he did not use any absorbent material.  In addition, 
he indicated treatment for urinary tract infection in 1980, 
but reported that he had not had one in the last year.  He 
also reported that he had pain in the left testes on 
prolonged standing.  Examination of the veteran showed no 
edema.  His blood pressure was noted to be 154/88.  On 
examination of the left varicocele, he was found to have mild 
hypertrophy of the prostate.  However, it was nontender, and 
the stool was guaiac negative.  Moreover, both urinalysis and 
complete blood count were found to be within normal limits.  
Chem-16 showed the sodium to be 130, otherwise it was within 
normal limits.  BUN was 10, creatine was 1.1.  

Based on the foregoing, the examiner diagnosed left 
varicocele, and mild prostate hypertrophy.  Additionally, the 
examiner commented that the claims folder had been thoroughly 
reviewed, and reiterated that the veteran complained of pain 
in the left testicular area on prolonged standing and 
bending.  Nevertheless, there was no associated renal 
dysfunction.  Further, there was no need for any dialysis.  
The examiner also stated that the veteran's urinalysis, BUN, 
and creatinine levels were within normal limits.  While there 
was occasional incontinence, there was no need for absorbent 
material.  Moreover, the examiner noted that there was 
occasional hesitancy in the veteran starting urination, which 
could be slight, and was possibly due to mild prostate 
hypertrophy.  The examiner also opined that the frequency of 
the veteran's urination might be due to his diabetes 
mellitus. 

The outpatient treatment records during the relevant period 
do not appear to contain any pertinent findings regarding the 
current severity of the veteran's service-connected left 
varicocele.

At his March 2003 personal hearing, the veteran testified 
that he experienced frequent pain and swelling in both of his 
testicles.  He also testified that he wore a support due to 
these problems.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's left varicocele is evaluated pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7529, for benign 
neoplasms of the genitourinary system.  Under this Code, the 
veteran's disability may be rated under the criteria for 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Voiding dysfunction and renal dysfunctions are 
evaluated pursuant to 38 C.F.R. § 4.115a (ratings of the 
genitourinary system-dysfunctions).

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding. 

Urine leakage involves ratings ranging from 20 to 60 percent.  
A 20 percent evaluation contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent evaluation is warranted 
for leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 60 percent 
evaluation contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A daytime voiding interval of between two and three 
hours, or awakening to void two times per night warrants a 10 
percent evaluation.  A 20 percent evaluation contemplates a 
daytime voiding interval of between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent rating is warranted for a daytime voiding interval of 
less than one hour, or awakening to void 5 or more times per 
night.  38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  38 
C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular warrants a 100 percent rating.  An 80 percent 
rating is warranted for persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  Constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension rated at least 40 percent disabling under 
Diagnostic Code 7101, warrants a 60 percent rating.  A 30 
percent rating is assigned for albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension rated at least 10 
percent disabling under Diagnostic Code 7101.  Albumin and 
casts with history of acute nephritis; or, hypertension non-
compensable under Diagnostic Code 7101, is rated as zero 
percent disabling.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected left 
varicocele.

Initially, the Board acknowledges that the veteran has 
asserted that his service-connected left varicocele results 
in frequent pain and swelling, and that he has to wear a 
support as a result thereof.  However, none of these symptoms 
are part of the schedular criteria necessary for a 
compensable rating under Diagnostic Code 7529.

The Board also finds that the preponderance of the competent 
medical evidence is against a finding that the veteran's left 
varicocele results in renal dysfunction or urine leakage 
requiring the use of absorbent materials.  As stated above, 
the February 2000 VA examiner specifically stated that there 
was no renal dysfunction.  Moreover, this examiner stated 
that while there was occasional incontinence, the veteran did 
not use absorbent materials.  Thus, the veteran does not meet 
or nearly approximate the schedular criteria necessary for a 
compensable rating based upon either of these conditions.

The Board acknowledges that there is evidence of obstructed 
voiding and urine frequency, as the February 2000 VA medical 
examination noted occasional hesitancy, and that the veteran 
urinated three times during the day and three times during 
the night.  However, the preponderance of the competent 
medical evidence reflects that these problems are due to 
medical conditions other than the service-connected left 
varicocele.  Specifically, the February 2000 VA examiner 
opined that these symptoms were due to prostate hypertrophy 
and diabetes mellitus, respectively.  As such, they cannot 
serve as a basis for assigning a compensable rating for the 
left varicocele.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a compensable rating for his service-connected 
left varicocele based upon either voiding dysfunction or 
renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7529.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board also concurs with the RO's determination that the 
veteran's left varicocele does not warrant consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
There is no evidence that the veteran has been hospitalized 
for this disability during the relevant period.  In fact, he 
acknowledged at his hearing that he has not had any recent 
surgeries in regard to the left varicocele.  Further, the 
evidence does not support a finding that this disability has 
resulted in marked interference with employment.  Granted, he 
has been found to be permanently and totally disabled for the 
purposes of VA nonservice-connected disability pension 
benefits, and he has been awarded disability benefits from 
the Social Security Administration (SSA).  However, the 
record reflects that these benefits were due to medical 
disabilities other than the left varicocele.  For example, 
the June 1993 Board decision which found the veteran to be 
permanently and totally disabled stated, in part, that the 
medical evidence of record did not demonstrate the presence 
of any genitourinary defects or disabilities which would 
warrant a compensable evaluation for varicocele or 
prostatitis.  In addition, the July 1998 Administrative Law 
Judge decision which awarded SSA disability benefits shows 
that this award was due to diabetes mellitus with retinopathy 
and neuropathy, chronic sinusitis, and hypertension.  No 
mention was made of the left varicocele in this decision.  
Accordingly, the Board finds that the veteran's service-
connected left varicocele does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, and an extraschedular rating is not warranted.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for chronic 
sinusitis with severe headache, the claim is reopened; to 
this extent only the benefit sought on appeal is allowed.

Entitlement to a compensable rating for left varicocele is 
denied.



REMAND

The veteran contended at his March 2003 hearing that the 
symptomatology of his diabetes began during active service.  
For example, it was asserted that he noted having excessive 
thirst, frequent urination, and so forth while on active 
duty, and that he went to sick call quite a few times.  It 
was also noted that he experienced dizziness and blurred 
vision during service.  He indicated that these symptoms 
started some time in 1971 or 1972.  Nevertheless, he 
testified that after service he did not see a clinician about 
these symptoms until 1979, at which time he was diagnosed as 
a full-blown diabetic.

The veteran's service medical records do not reflect that he 
was diagnosed with diabetes while on active duty.  He was 
treated for cold-like symptoms and his left varicocele on 
various occasions.  Additionally, records from March 1972 
reflect that he complained of burning in his eyes of one week 
duration.  Subsequent records from May 1972 note that he had 
trouble sleeping.  In March 1973, he was treated for a high 
temperature.  In May 1973, he complained of a rash after 
shaving, and he was later diagnosed with pseudofolliculitis.  
Further, on his July 1973 Report of Medical History, he 
indicated, in part, that he had experienced cramps in his 
legs, frequent indigestion, frequent or painful urination, 
and recent gain or loss of weight.  However, he also 
indicated that he had not experienced eye trouble, nor 
dizziness or fainting spells.  On the physician's comments 
section, it was stated that he had had small cramps, that his 
frequent or painful urination was due to gallstone trouble, 
and that his recent gain or loss of weight was from eating.  

The post-service medial records reflect that the veteran was 
first diagnosed with diabetes in 1979, and he has been 
treated for this disability on multiple occasions since that 
time.  In pertinent part, this evidence includes private 
medical statements from R. C. P., M.D. (hereinafter, "Dr. 
P").  In an August 1983 statement, Dr. P noted that the 
veteran was first seen in his clinic in August 1979, and that 
his diagnosis at that time was diabetes.  Thereafter, in a 
September 2000 statement, Dr. P reiterated that the first 
time he saw the veteran where the diagnosis was made of 
clinical diabetes was in August 1979, that the veteran was 
obviously diabetic at that time.  However, Dr. P reported 
that there was really no way that he could state that 
diabetes began while the veteran was in the service, although 
it was known that his type of diabetes could begin years 
before its presentation.  Finally, in a February 2003 
statement, Dr. P noted that the symptoms of early diabetes 
were variable, and might consist of increased hunger, 
increased thirst, weight loss, frequent urination, rashes, 
and increased appetite.  Documentation would be made by 
glucose determinations and documentations of glucose in 
urine.

In essence, Dr. P's most recent statement of February 2003 
indicates that some of the symptomatology noted in the 
veteran's service medical records might be indicative of 
diabetes.  However, Dr. P previously indicated in September 
2000 that he could not state whether this disability actually 
began during the veteran's military service.  Further, no 
competent medical opinion appears to be of record which 
addresses the etiology of the veteran's diabetes that is 
based upon both an examination of the veteran and a review of 
his medical records.  For example, even though the veteran 
underwent a VA medical examination in April 1999 which 
diagnosed insulin-dependent diabetes mellitus with diffuse 
sensory motor peripheral neuropathy, no opinion was 
promulgated regarding the etiology thereof.  In the instant 
case, the Board concludes that an comprehensive medical 
examination which addresses the etiology of the veteran's 
diabetes would materially assist in the resolution of this 
case.

As previously mentioned, the Board has also concluded that a 
medical examination is required to address the etiology of 
the veteran's chronic sinusitis with headaches.

Since the Board has determined that new examinations are 
necessary with respect to the diabetes and sinusitis claims, 
the veteran is hereby informed that 38 C.F.R. 
§ 3.326(a) provides that individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  The provisions of 38 C.F.R. § 3.655 
addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims. 

2.  The veteran should be afforded a VA 
medical examination to determine the 
etiology of his diabetes.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that his 
diabetes is causally related to active 
service.  In making this determination, 
it is imperative that the examiner review 
the service medical records, the 1979 
records which first diagnosed diabetes, 
and the private medical statements from 
Dr. P.

3.  The veteran should also be afforded a 
VA medical examination to determine the 
nature and etiology of his chronic 
sinusitis with headaches.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that his 
sinusitis with headaches is causally 
related to active service, to include the 
multiple treatments for cold-like 
symptoms noted in the service medical 
records.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC, and be 
provided with an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Harvey Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals


 



